Citation Nr: 1805828	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of peritonitis.

2.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar degenerative disc disease, with right lower extremity radiculopathy.

3.  Entitlement to a compensable initial rating for cervical spine degenerative disc disease with right upper extremity radiculopathy.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

The most recent VA examinations occurred in August 2011.  These examinations are too remote, and the evidence of record is otherwise insufficient, to adequately assess the current severity of the Veteran's above-captioned service-connected disabilities.  As such, a remand is warranted to provide the Veteran additional VA examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, the Veteran's service-connected thoracolumbar degenerative disc disease is associated with right lower extremity radiculopathy.  One of the claimed residuals of peritonitis is numbness in his right lower extremity, which the Veteran says has worsened since the August 2011 VA examinations.  As such, the Board finds that these claims are inextricably intertwined.  Accordingly, remanding the service connection claim for residuals of peritonitis is warranted for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for the appropriate VA examinations to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine and cervical spine.  The Veteran's electronic claims file must be made available to and reviewed by the examiner(s).  The examiner(s) must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, and all clinical findings must be reported in detail.

In so doing, the examiner(s) is/are asked to evaluate any associated neurological abnormalities, including, but not limited to, right upper and right lower extremity radiculopathy.  

Additionally, the examiner(s) is/are asked to ascertain if the Veteran experiences any residuals of peritonitis, including right lower extremity numbness that is a separate and distinct disability from a neurological abnormality associated with thoracolumbar degenerative disc disease.

A thorough rationale for any opinion rendered is required.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

